Citation Nr: 0015938	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-23 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the payment of the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

This is a contested claim.  The appellant is the sister of 
the deceased veteran, who retired in November 1960 after 
serving more than 20 years on active military service.  She 
seeks recognition as the proper beneficiary of the veteran's 
NSLI policy.  The appellee is the veteran's ex-wife, who was 
the last person designated by the veteran as the beneficiary 
of his NSLI policy on VA Form 29-336, Designation of 
Beneficiary and Optional Settlement [for] Government Life 
Insurance.  The veteran died in August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from administrative determinations by the 
Philadelphia Regional Office and Insurance Center (RO&IC) of 
the Department of Veterans Affairs (VA).  The claims file is 
currently under the jurisdiction of the St. Petersburg 
Regional Office (RO), where a hearing was held before the 
undersigned in May 2000 at which the appellant's son appeared 
and explained the appellant's contentions.  A transcript of 
that hearing is of record.  The appellee has been kept 
informed of the procedural development of this appeal in 
accordance with 38 C.F.R. §§ 19.100-19.102, but has not 
submitted any evidence or argument in her own behalf.  


FINDINGS OF FACT

1.  At the time of his death in August 1996, the veteran had 
in force an NSLI policy in the face amount of $10,000.  

2.  At the time of the veteran's death, the most recent VA 
Form 29-336 of record was dated in June 1987 and named the 
appellee, his former spouse, as the sole principle 
beneficiary of his NSLI policy.  

3.  The evidence of record indicates that the veteran had 
testamentary capacity at the time he signed the June 1987 VA 
Form 29-336, and that he was not subject to undue influence 
by his ex-spouse or anyone else at that time.  

4.  Although the veteran occasionally expressed the wish 
after June 1987 that the appellant, his sister, receive his 
NSLI benefits, he took no overt act to effectuate this 
intent.  

5.  The Last Will and Testament executed by the veteran in 
August 1995 is not shown to have been duly probated and is 
otherwise legally insufficient to change the designated 
beneficiary for his NSLI policy.  


CONCLUSION OF LAW

The appellee, and not the appellant, is entitled to the 
proceeds from the veteran's NSLI policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. §§ 3.355, 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory provision permitting insured veterans to change 
their NSLI beneficiary is 38 U.S.C. § 1917(a), which 
provides: "The insured shall have the right to designate the 
beneficiary or beneficiaries . . . and shall, subject to 
regulations, at all times have the right to change the 
beneficiary or beneficiaries of such insurance without the 
consent of such beneficiary or beneficiaries."  Pursuant to 
the explicit grant of authority contained in section 1917(a), 
VA's implementing regulation, 38 C.F.R. § 8.22 (1999), 
requires: "A change of beneficiary or optional settlement to 
be effective must be made by notice in writing signed by the 
insured and forwarded to the Department of Veterans Affairs 
by the insured or designated agent, and must contain 
sufficient information to identify the insured.  A 
beneficiary designation..., but not a change of beneficiary, 
may be made by last will and testament duly probated."  

In Fagan v. West, 13 Vet. App. 48 (1999), after a 
comprehensive review of the relevant statutory, regulatory 
and prior case law, the U. S. Court of Appeals for Veterans 
Claims (hereinafter the Court) summarized the present state 
of the law concerning valid changes of NSLI beneficiaries as 
follows at page 57:  

Although the cases cited above tend to use 
different phrasings in formulating the legal test 
and presenting their conclusions, the following 
test can be drawn from those cases.  First, a 
person seeking to show that the NSLI insured 
veteran had effected a beneficiary change 
[hereinafter "the claimant"] may prevail by proving 
that the insured veteran complied with the 
regulations in filing a valid change of beneficiary 
with VA. (veteran's signature on change-of-
beneficiary note and receipt prior to death is 
sufficient to satisfy 38 C.F.R. § 8.22); . . . 
Second, if this cannot be shown, then, in order to 
prevail, the claimant must prove by clear and 
convincing evidence that the insured veteran 
intended that the claimant should be the 
beneficiary and also prove that the insured veteran 
took an overt action reasonably designed to 
effectuate that intent. . .Third, if the insured 
veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove 
the insured veteran's intent by a preponderance of 
the evidence and must also prove that the insured 
veteran did everything reasonably necessary, or at 
least everything he or she subjectively and 
reasonably believed was necessary, to effectuate 
his intention. . . During this process, the 
claimant always has the burden of proof.  
(Citations omitted).  

Background

In the present case, the veteran initially applied for NSLI 
in February 1943, at which time he designated his mother as 
principal beneficiary and his aunt as contingent beneficiary.  
During his subsequent military service through November 1970, 
he changed his designated beneficiaries on at least 
10 occasions, sometimes utilizing the official VA Form 9-336, 
Change or Designation of Beneficiary (later VA Form 29-336) 
for this purpose, but at other times using a simple letter 
containing the relevant information which he sent to the VA 
Insurance Center in Philadelphia.  

Following his retirement from the military in November 1970, 
and prior to his medical emergency in August 1985, the 
appellant again changed his designated beneficiaries on at 
least 11 separate occasions, the last being in September 1983 
when he named an individual who is not a party to this 
appeal.  It cannot be said, therefore, that the veteran was 
either unaware of, or unskilled in using, the long-
established procedures for changing his designated NSLI 
beneficiary.  

The veteran was hospitalized at a VA facility in January and 
February 1985 for the treatment of a long-standing dependence 
on alcohol.  At the time of his discharge, it was reported 
that he was alert, oriented, coherent, and competent for VA 
purposes.  

In July 1985, the veteran allegedly wrote (the letter is not 
signed with the veteran's name) to the appellant, his sister, 
in order to give her his NSLI file number "[s]o if anything 
should happen to me you won't have any trouble with my VA 
insurance claim." He did not send a copy of this letter to 
the VA Insurance Center, nor did he take any other overt 
action reasonably designed to effectuate an intention to 
designate his sister as his NSLI beneficiary at this time.  

Next, in August 1985, the veteran was admitted through the 
emergency room of a private hospital in Louisiana in an 
unconscious state.  He was successfully resuscitated, but it 
was noted that he had bilateral pneumococcal pneumonia, for 
which he was admitted to the intensive care unit.  His 
hospital course was complicated by numerous medical problems, 
especially anoxic brain damage.  He was discharged from the 
hospital on day number 38 to an extended care facility, and 
it was noted that his sister, the appellant, would make 
arrangements to transfer him to a similar facility near her 
home in Florida as soon as possible.  At the time of 
discharge, the appellant was described as able to sit in a 
chair without assistance, and to "answer questions 
reasonably and appropriately...."  

Following this incident, the appellant was never able to 
resume independent living, and he resided in various nursing 
homes until his death in August 1996.  At no time was the 
veteran rated as incompetent by VA, nor did the appellant or 
anyone else ever petition VA or a court of competent 
jurisdiction to appoint a guardian for the veteran.  

In November 1985 and again in March 1986, the Director of the 
nursing home in which the veteran was residing certified to 
VA that he was unable to live alone and needed a controlled 
environment.  

In February 1986, the veteran signed a VA Form 29-336 
designating his ex-wife, the appellee, as the principal 
beneficiary of his NSLI policy.  This form was witnessed by 
an employee of the Louisiana Department of Veterans Affairs, 
who noted on the back of the office copy that he did not feel 
that the veteran was competent to make the decision to 
"assign his insurance."  It was noted that the beneficiary 
was the veteran's ex-wife who had visited him frequently and 
was nice to him.  However, it seemed to this witness that it 
was her idea to "send this in," and that the veteran 
appeared to go along with whatever she suggested.  This 
witness later stated (in an April 1997 letter) that he did 
not remember why he felt the veteran to be incompetent to 
make this decision.  In clarification, he stated that the 
veteran was competent for VA purposes at this time, so he had 
no authority to refuse to witness the document.  Other 
evidence of record establishes that it was the policy of the 
Louisiana Department of Veterans Affairs to refuse to witness 
a VA Form 29-336 if the veteran did not seem lucid or capable 
of understanding the act he was taking.  See VA Form 21-4138, 
dated February 26, 1997.  

Curiously, the same office of the Louisiana Department of 
Veterans Affairs prepared, but did not witness, another VA 
Form 29-336 dated in March 1986, in which the veteran 
designated the appellant, his sister, as the principal 
beneficiary of his NSLI policy.  

In June 1987, the veteran signed another VA Form 29-336 
designating his ex-wife, the appellee, as the principal 
beneficiary of his NSLI policy.  This was the last such 
document the veteran ever signed, according to the evidence 
of record.  This document was again witnessed by the same 
employee of the Louisiana Department of Veterans Affairs, who 
noted on his office copy that he still felt that the veteran 
was being led by his ex-wife.  

The veteran was hospitalized for eight days at a VA facility 
in May and June 1988 for the treatment of multiple medical 
problems.  Although he was described as alert and well-
oriented, it was reported without further explanation that he 
was not competent for VA purposes.  

On a VA general medical examination of the veteran in August 
1992, the examiner indicated that the veteran had many 
physical and mental problems, but then noted that he appeared 
to be competent, at least for daily activities in the nursing 
home.  

In February 1993, the appellee contacted the VA Insurance 
Center in Philadelphia to inquire if she was still the 
designated beneficiary for the veteran's NSLI policy because 
she had not been in touch with the veteran for about four 
years and did not know if he was still living.  In the March 
1993 response, the VA Insurance Center informed her that they 
had received no notification that the veteran was deceased; 
and that beneficiary information could only be given to the 
insured.  

In August 1995, the veteran executed a Last Will and 
Testament bequeathing his entire estate to his sister, the 
appellant.  Other evidence of record indicates that the 
veteran left no assets to pass under this will, and there is 
no indication of record that this will was ever probated.  

VA medical records demonstrate that the veteran's condition 
continued to deteriorate.  A diagnosis of dementia secondary 
to cardiac arrest was reported in January 1996.  In July 
1996, a VA social worker reported that the appellant was 
well-oriented to person, place and thing and very satisfied 
with his health care while living in a residential care 
facility.  In August 1996, after a short period of 
hospitalization at a VA facility, the veteran died due to 
cardiac and pulmonary problems.  

In March 1997, a lay statement was received from an 
individual who claimed to have known the veteran for over 
20 years.  She stated that, in conversations with the 
veteran, he always said that his intentions were that his 
sister, the appellant, was to receive his VA insurance.  She 
also indicated that she was certain that the veteran had no 
idea what he was signing when he designated his ex-wife as 
his beneficiary.  

In a written statement dated in May 1997, the appellant 
indicated that, for many years after his medical emergency in 
1985, the veteran's various checks were mailed to her home, 
and then she would forward them to him wherever he was at 
that time.  She also stated that the veteran often told her 
and "everybody else that I would get his VA insurance."  
She also indicated that the veteran was helpless and unable 
to know what he was signing in 1986-87.  

The latter contentions are repeated in numerous written 
statements and sworn testimony by the appellant's son, who 
also indicated his belief that the veteran's ex-wife was 
exercising undue influence, or perhaps even acting 
fraudulently, in obtaining the veteran's signature on the VA 
Forms 29-336 signed in February 1986 and June 1987.  However, 
it appears that the appellant's son did not live near the 
veteran during the period from 1985 to his death and only saw 
him on occasional visits.  See May 2000 Transcript, pp. 10-
12.  

Analysis

Testamentary Capacity:

The appellant contends that the veteran lacked the required 
testamentary capacity at all times after his August 1985 
medical emergency, thereby invalidating the February 1986 and 
June 1987 VA Forms 29-336 executed by the veteran in favor of 
the appellee.  However, if true, this would also invalidate 
the VA Form 29-336 executed by the veteran in March 1986 in 
favor of the appellant, thereby making the individual not a 
party in this appeal who was named by the veteran on the VA 
Form 29-336 executed in September 1983 the proper 
beneficiary.  This appears to be the last valid designation 
of a beneficiary executed by the veteran before August 1985.  
The July 1985 letter from the veteran to the appellant is 
legally insufficient as a designation of a beneficiary 
because it was never sent to the VA Insurance Center by the 
veteran, nor did he take any other overt action reasonably 
designed to effectuate an intention to designate his sister 
as his NSLI beneficiary at this time.  See 38 C.F.R. § 8.22 
and Fagan v. West, 13 Vet. App. 48, 57 (1999).  Another 
problem is that this letter is not signed with the veteran's 
name, so that the identity of the signatory is not apparent.  

However, in the present case, it appears to the Board that 
the veteran possessed the requisite testamentary capacity 
when he executed the VA Form 29-336 in favor of the appellee, 
his former wife, in June 1987.  

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  38 C.F.R. § 3.355(a).  

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay as well 
as medical evidence.  38 C.F.R. § 3.355(b).  

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess temporary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355(c).  

The veteran's signature to VA Form 29-336 in June 1987 was 
witnessed by an employee of the Louisiana Department of 
Veterans Affairs.  According to the stated policy of this 
agency, the signature would not have been witnessed if the 
employee had believed that the veteran was not lucid and 
otherwise aware of what he was doing.  The individual who 
witnessed the veteran's signature on this occasion later 
stated (by way of clarification of an earlier comment) that 
the veteran was competent for VA purposes at this time, 
although he may have been somewhat confused and disoriented 
due to his anoxic brain damage.  This is the best evidence 
available as to the veteran's mental state at the time he 
designated his former wife as the sole principal beneficiary 
of his NSLI policy in June 1987, the last occasion before his 
death on which he made such a designation.  Given this 
evidence from an eyewitness to the veteran's signature and 
the legal presumption in favor of testamentary capacity, see 
38 C.F.R. § 3.355(c), the Board is unable to conclude that a 
lack of testamentary capacity on the veteran's part at that 
time has been demonstrated by the evidence.  

In reaching this determination, the Board is well aware that 
the veteran suffered severe mental disability following his 
August 1985 medical emergency.  However, it appears that his 
actual awareness of his surroundings and the consequences of 
his actions ebbed and flowed somewhat, so that at times he 
was lucid and legally competent, and at other times he was 
not.  At the time of his discharge from the hospital in 
September 1985, it was reported that he could answer 
questions reasonably and appropriately.  As late as August 
1992, a VA medical examiner reported that he appeared to be 
competent; and shortly before his death, a VA social worker 
reported in July 1996 that he was fully oriented.  Of course, 
the veteran also executed a Last Will and Testament in August 
1995, with the full consent and participation of the 
appellant.  This is another, at least presumptive, indication 
of his testamentary capacity long after the August 1985 
medical emergency.  Since the only eyewitness we have to the 
June 1987 designation of a beneficiary has indicated by his 
act in witnessing the veteran's signature that he believed 
the veteran had the requisite testamentary capacity at that 
time, the designation of the appellee as the veteran's 
beneficiary in June 1987 cannot be defeated on the grounds of 
lack of testamentary capacity.  

Undue Influence:

Both the appellant and her son have argued that the appellee 
only obtained the veteran's signature on VA Form 29-336 in 
June 1987 by the exercise of undue influence over him.  
However, neither of these individuals was present at that 
time and so did not personally witness the circumstances 
surrounding that designation.  An employee of the Louisiana 
Department of Veterans Affairs was present on that occasion 
and recorded his contemporary impression that the veteran was 
being led by his ex-wife.  Earlier, on a similar occasion in 
February 1986, the same witness had indicated that the 
beneficiary designation was the ex-wife's idea and that the 
veteran appeared to go along with whatever she suggested.  
However, this is not a description of undue influence.  If 
the veteran was confused and somewhat disoriented due to his 
anoxic brain damage, as this witness has described, he may 
well have required some encouragement from the appellee to 
accomplish his wish to designate her as his beneficiary 
because of her visits to him in the nursing home and her 
kindness to him, as also attested to by the witness.  This 
witness was unwilling to say that the appellee's actions 
amounted to more than such encouragement.  See letters from 
this individual dated in April 1997 and September 1998.  

Certainly, the veteran was not under the appellee's total 
control at this time, since he resided in a nursing home, not 
with her.  He was not dependent upon her for anything, 
although he apparently appreciated her visits to him and 
other kindnesses.  Moreover, the beneficiary designation took 
place in front of at least one independent witness, thereby 
limiting the influence which the appellee could exert over 
the veteran.  Furthermore, the appellee completely lost 
contact with the veteran after his sister moved him from 
Louisiana to Florida, so that she did not even attempt to 
protect her status as his designated beneficiary during the 
eleven years leading up to his death.  Following his move to 
Florida, it appears that the veteran was free of any 
influence by the appellee.  He was then free to revoke his 
designation of the appellee as his beneficiary and appoint 
his sister in her place at any time up until his death, but 
he did not do so, despite his occasional statements that he 
wanted his sister to receive his NSLI proceeds.  In fact, he 
is not shown by the evidence to have taken any overt act to 
effectuate this intention, thereby leaving the appellee, his 
former wife, as his last designated beneficiary.  

The Last Will and Testament of the Veteran:

The veteran executed a Last Will and testament, in which he 
left his entire estate to the appellant, in August 1995.  
However, the will does not mention his NSLI insurance, and it 
is not legally permissible to use such means to change a 
designated beneficiary in any case.  38 C.F.R. § 3.822.  This 
has been explained to the appellant and her son, and they 
appear to recognize and accept this.  See May 2000 
Transcript, p. 9.  As for their contention that it was the 
veteran's intention at this time to also designate the 
appellant as his beneficiary, the Board cannot base its 
decision upon such speculation.  It is clear that the veteran 
did not, in fact, change his beneficiary designation at this 
time, regardless of what his intention might have been.  
Since the veteran took no overt action to effectuate that 
intention, the Board cannot effectuate it now for him.  See 
38 C.F.R. § 8.22 and Fagan v. West, 13 Vet. App. 48, 57 
(1999).  

The appellant has also requested that the Board resolve all 
reasonable doubt in her favor.  See May 2000 Transcript, p. 
7.  However, the appellant cannot be entitled to the benefit 
of the doubt here because there are two claimants in this 
case.  The benefit of the doubt cannot be given to both.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Also, 
reasonable doubt on the question of testamentary capacity 
must be resolved in favor of testamentary capacity.  
38 C.F.R. § 3.355(c).  

The Board is not unsympathetic to the contentions and 
concerns advanced by and on behalf of the appellant, and 
especially to the equitable factors which exist in this case 
in her favor.  However, the legal requirements for paying the 
proceeds of the veteran's NSLI policy to her have not been 
satisfied in this case.  


ORDER

The appeal is denied.  The appellee is entitled to the 
proceeds of the veteran's NSLI policy.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeal




